Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising a magnetoresistive random access memory, substrate, a magnetic tunnel junction with an upper electrode, (Bak et al., 2017/0051070; Annuynziata et al., 2018/0191901; Chua et al., 2007/0207624) it fails to teach either collectively or alone, introducing deposition gases including a silicon source gas, a nitrogen source gas containing no hydrogen, and a dissociation gas introduced at a flow rate of 50% to 90% of the deposition gases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim #1-6, 9-12, 14, 16-19, 22-24 are allowed.
Claim #1
Introducing deposition gases including a silicon source gas, a nitrogen source gas containing no hydrogen, and a dissociation gas introduced at a flow rate of 50% to 90% of the deposition gases.
Claim #16
Introducing deposition gases including a silicon source gas, a nitrogen source gas containing no hydrogen, and a dissociation gas being introduced at a flow rate of 50% to 90% of the deposition gases.


Claim #22
Introducing deposition gases into the deposition chamber, the deposition gases including a silicon source gas, a nitrogen source gas containing no hydrogen, and a dissociation gas, association gas being introduced at a introduced into the deposition chamber and periodically applying an R.F. power in a pulse to generate plasma.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
12/18/2021
/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 22, 2021